DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments filed on 11/23/2021 have been entered. Claims 1-11 and 13-21 remain pending in the application. 

REASONS FOR ALLOWANCE
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 15, the prior art of record fails to teach or render obvious a method of occluding an left atrial appendage comprising substantially fully occluding the LAA in less than about 10 minutes after allowing the occluder body to self-expand within the LAA, in combination with the remaining limitations of the claim. The closest prior art is Amplatz/McGuckin/Nance/VanTassel/Khairkhahan (See previous rejection dated 11/19/2021), which disclose the limitations of claim 1, however, the device of Amplatz is made of a porous material and configured to occlude the LAA by collecting thrombi on the surface of the device “eventually permitting the device to occlude the left atrial appendage” (Paragraph [0009]). Therefore, the device would not be capable of “substantially fully occluding the LAA in less than about 10 minutes” as recited by the claim. Regarding claim 21, the prior art of record fails to teach or render obvious a method of occluding an left atrial appendage comprising a distal end fastener having a passageway therethrough so that the medical device is configured for delivery over a guidewire, in combination with the remaining limitations of the claim. The closest prior art is Amplatz/McGuckin/Nance/VanTassel/ Khairkhahan/Amplatz (See previous rejection dated 11/19/2021), which disclose the limitations of claim 21, however, the prior art fails to teach the distal fastener having a passageway threrethrough so that the medical device is configured for delivery over a guidewire. The prior art further fails to teach a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771